DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 are pending in the application and are examined on merits herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2013/0341717). 
In re Claim 1, Chen teaches a semiconductor device forming a laterally-diffused metal-oxide semiconductor (paragraph 0003), comprising (Fig. 1):
a semiconductor substrate 22 (paragraph 0022) having an active layer 24 (paragraph 0023, with various implants in this layer), an element region – as a portion of 24 between LINKS 34 - being included in the active layer 24 and partitioned by a trench isolation portion 50 (paragraph 0030), 
a main surface (as a top surface) of the semiconductor substrate 22 including a surface of the active layer 24;
a body layer 36 (paragraph 0026) of a first conductivity type –being a p-type - disposed al a surface layer portion of the active layer 24 located at the element region;
a source region 40 (paragraph 0027) of a second conductivity type – being an n-type - disposed at a surface layer portion of the body layer 36,
a drift layer 58 (paragraph 0037) of the second conductivity type – n-type - disposed at the surface layer portion of the active layer 24 located at the element region;
a drain region 42 (paragraph 0027) of the second conductivity type – n-type - disposed at a surface layer portion of the drift layer 58,
a gate insulating film – not shown in the figures, but described by paragraph 0028 as being disposed under a gate electrode 44 that is called “a gate” - disposed on a surface of the body layer 36, and
a gate electrode 44 (paragraph 0028) disposed on the gate insulating film, wherein 
one of the source region 40 and the drain region 42 being a high potential region – a drain 42 is set to a high potential (paragraph 0028) - is surrounded by the other one of the source region and the drain region – source 40 is set to a low potential region (paragraph 0027), the high potential region having a higher potential than the low potential region.
In re Ludtke and Sloan, 169 USPQ 563 at 567, and In re Swinehart, 169 USPQ 226. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function: In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Accordingly, though in the current Office Action the functional limitation has been considered, it was not given a patentable weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kameoka et al. (US 2016/0351708) in view of Chen.
In re Claim 1, Kameoka teaches a semiconductor device forming a laterally-diffused metal-oxide semiconductor (paragraph 0002), comprising (Figs. 1-2):
a semiconductor substrate 1 (paragraph 0030) having an active layer 1d, 1c, an element region 1c being included in the active layer 1c, 1d and partitioned by a LOCOS 3 (paragraph 0031), 
a main surface of the semiconductor substrate 1 including a surface of the active layer 1d, 1c;
a body layer 6 of a first conductivity type – which is a p-type (paragraph 0032) - disposed at a surface layer portion of the active layer 1c, 1d located at the element region 1c;
a source region 7 of a second conductivity type – which is an n-type (paragraph 0034) - disposed at a surface layer portion of the body layer 6,
a drift layer 2 of the second conductivity type (paragraph 0031) disposed at the surface layer portion of the active layer located at the element region;
a drain region 4 of the second conductivity type (paragraph 0031) disposed al a surface layer portion of the drift layer 5,
a gate insulating film 10 (paragraph 0037) disposed on a surface of the body layer 6, and
a gate electrode 11 (paragraph 0037) disposed on the gate insulating film 10,
wherein one of the source region 8 and the drain region 4 is set to  a high potential – Kameoka teaches that the drain region 4 is at a high potential (paragraph 0051) and is surrounded by the other one of the source region and the drain region – drain region 4 is surrounded by being a low potential source region 7, the high potential region having a higher potential than the low potential region (obviously).
Kameoka does not teach that an insulation region 3 is a trench isolation region.
Chen teaches (Fig 1, paragraph 0030) that an insulation region 50 is a trench isolation region - STI.

It would have been obvious for one of ordinary skill in the art before filing the application to modify the Kameoka device by substituting its LOCOs regions with STI regions – per Chen – when it is desirable to create isolation regions as STI region. In addition, see MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
Note that the last limitation of Claim 1 is a functional limitation. Functional language in a device claim is directed to the device per se, no matter which of the device’s functions is referred to in the claim: In re Ludtke and Sloan, 169 USPQ 563 at 567, and In re Swinehart, 169 USPQ 226. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function: In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Accordingly, though in the current Office Action the functional limitation has been considered, it was not given a patentable weight.
In re Claim 2, Kameoka/Chen teaches the semiconductor device of Claim 1 as cited above. 
Kameoka teaches the device further comprising (Figs. 1-2):
a wiring layer – comprising wirings 11, 16 - disposed on the semiconductor substrate 1, 
the wiring layer having a lower layer insulating film 17, 10 (paragraphs 0037, 0041), a lower layer wiring portion 11, an upper layer insulating film – 18 (paragraph 0044) and an upper layer wiring portion 16a, wherein:
the gate insulating film 10 is included in the lower layer insulation film 10, 17:
the gate electrode 11 is included in the lower layer wiring portion 10, 17;
the upper layer wiring portion includes
a source wiring portion – comprising 16b left and right (paragraph, as in Fig. 1 or 20b, as the source wiring portion can be suggested as disposed in Fig. 2. E.g., similar to 20b) - disposed on the source region 8, and 
a drain wiring portion – comprising 16a - disposed on the drain region 4; 
one of the drain wiring portion and the source wiring portion which is connected to the high potential region (drain region is configured for a high potential, as shown for Claim 1), and, accordingly, drain wiring 16a is configured as a high potential wiring), and the other one of the drain wiring portion and the source wiring portion which is connected to the low potential region is configured as a low potential wiring portion (obviously) – wiring 16b is, obviously configured at a low potential;
the low potential wiring portion – 16b - surrounds the high potential wiring portion 16a - in a normal direction to the main surface;
the high potential wiring portion, 16a, and the low potential wiring portion, 16b, respectively, have lengths in a direction from an axis along one direction of the 
the length of the high potential wiring portion 16a is longer than the length of the low potential wiring portion 16b (as shown in Fig. 1).           
In re Claim 3. Kameoka/Chen teaches the semiconductor device of Claim 2 as cited above.
Kameoka teaches that the semiconductor device, further comprising (Fig. 1):
a lead wiring layer 21, 23 (paragraph 0046) that includes a lead wiring portion 23 having a portion overlapping with the upper layer wiring portion 16 in the normal direction, and is disposed on the wiring layer 16.
In re Claim 5, Kameoka/Chen teaches the semiconductor device of Claim 2 as cited above wherein (as shown for Claim 1): the first conductivity type is a p-type; and
the second conductivity type is an n-type.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Amaratunga (US 2006/0049406) in view of Kameoka.
In re Claim 1, Amaratunga teaches a semiconductor device forming a laterally-diffused metal-oxide semiconductor (paragraph 0045), comprising (Fig. 5a and Annotated Fig. 5a):
a semiconductor substrate – including Silicon and two layers above it (paragraph 0021) - having an active layer – a second layer above Silicon, an element region – between SiO2 - included in the active layer and partitioned by a trench isolation SiO2 (paragraph 0040), 
a main surface of the semiconductor substrate including a surface of the active layer - since the substrate is a SOI wafer (paragraph 0045);
Annotated Fig. 5a

    PNG
    media_image1.png
    263
    487
    media_image1.png
    Greyscale

a body layer -Body - of a first conductivity type – which is a p-type - disposed at a surface layer portion of the active layer located at the element region;
a source region Source - of a second conductivity type – which is an n-type - disposed at a surface layer portion of the body layer,
a drift layer - Drift - of the second conductivity type- disposed at the surface layer portion of the active layer located at the element region;
a drain region -Drain - of the second conductivity type disposed at a surface layer portion of the drift layer,
a gate insulating film -Field ox - disposed on a surface of the body layer, and
a gate electrode 212 (number is shown in Fig. 3a, paragraph 0042) disposed on the gate insulating film.
Although Amaratunga teaches the above semiconductor device as a high-voltage device (paragraph 0045), he does not specifically teach that one of the source region and the drain region being a high potential and is surrounded by the other one of the 
Kameoka teaches (Fig. 1) that a drain region 4 is at a high potential (paragraph 0051) and is surrounded by the other one of the source region 8 being at a low potential, the high potential region having a higher potential than the low potential region (inherently).
Amaratunga and Kameoka teach analogous art directed to LDMOSFETs, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Amaratunga device in view of the Kameoka device, since they are from the same field of endeavor, and Kameoka created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Amaratunga high-voltage device by applying a high voltage to its drain region, in which case, a low-voltage source region would surround the high-voltage drain region, when it is necessary to make the device functioning.
However, the limitation related to voltages is a functional limitation, and Amaratunga teaches all structural limitations of Claim 1. In accordance with MPEP 2112.01   Composition, Product, and  Apparatus Claims [R-10.2019], I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: “
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Accordingly, when a high voltage applies to the drain region (as it is made in Kameoka), the entire limitation would be disclosed.
In re Claim 2, Amaratunga/Kameoka teaches the semiconductor device of Claim 1 as cited above. 
Amaratunga teaches the device further comprising (Fig. 5a):
a wiring layer – comprising wires 212, 404, 405 - disposed on the semiconductor substrate, the wiring layer having a lower layer insulating film Dielectric 1 (paragraphs 0042, 0045), a lower layer wiring portion 212, an upper layer insulating film – Dielectric 2 and Dielectric 3 (paragraph 0045) and an upper layer wiring portion 405, wherein:
the gate insulating film -Field ox - is included in the lower layer insulation film Dielectric 1:
the gate electrode 212 is included in the lower layer wiring portion;
the upper layer wiring portion includes:
a source wiring portion – comprising 404/405 left and right (paragraphs 0045-0047) - disposed on the source region - Source, and 
a drain wiring portion – comprising only 404 in the middle (paragraphs 0045-0046) disposed on the drain region - Drain; 
one of the drain wiring portion and the source wiring portion which is connected to the high potential region (drain region is configured for a high potential, as shown for Claim 1), and, accordingly, drain wiring  is configured as a high 
the low potential wiring portion – 404/405 - surrounds the high potential wiring portion 404 - in a normal direction to the main surface;
the high potential wiring portion – 404 - and the low potential wiring portion – 404/405 – respectively, have lengths in a direction from an axis along one direction of the main surface (obviously), the axis passing through the high potential region and extending in a direction intersecting with the main surface.
Amaratunga does not teach that the length of the high potential wiring portion is longer than the length of the low potential wiring portion.
Kameoka teaches that a length of a high potential wiring portion 16a is longer than the length of a low potential wiring portion 16b (as shown in Fig. 1).     
Since a length of the wiring is a designer choice, one of ordinary skill in the art before filing the application would have changed lengths of the Amaratunga’ wirings at the high potential and at the low potential, based on the teaching of Kameoka, such that the wiring at the high potential would be longer than the wiring at the low potential, if desirable. See in addition In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A) on the choice of sizes of components. 
In re Claim 4, Amaratunga/Kameoka teaches the semiconductor device of Claim 2 as cited above.
Amaratunga further teaches (Fig. 5a) that the source wiring portion 404/405 protrudes towards the trench isolation portion SiO2 more than the gate electrode 212. 

However, one of ordinary skill in the art before filing the application would have understand that by changing the conductivities onto opposite types, it is possible creating a p-type LDMOS, and, accordingly, it would have been obvious for one of ordinary skill in the art before filing the application to substitute the conductivities of the Amaratunga/Kameoka device of Claim 2 onto opposite types of conductivities, when it is desirable creating a p-type LDMOS. In addition, this type of LDMOS is well-known in the art – see Yang et al. (US 2015/0270333) for a well-known structure of a LDMOS with conductivity types that are opposite to conductivities of Amaratunga and/or Kameoka.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  

Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 02/23/22